Exhibit 10.1

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Second
Amendment”) dated April 30, 2009, is by and among StoneMor GP LLC, a Delaware
limited liability company (the “General Partner”), StoneMor Partners L.P., a
Delaware limited partnership (the “Partnership”), StoneMor Operating LLC, a
Delaware limited liability company (the “Operating Company”), the Subsidiaries
of the Operating Company set forth on the signature pages hereto (together with
the Operating Company, each individually a “Borrower” and collectively, the
“Borrowers” and together with the General Partner and the Partnership, each
individually a “Credit Party” and collectively, the “Credit Parties”), the
existing and joining lenders party hereto (collectively, the “Lenders”), and
Bank of America, N.A., a national banking association, as Administrative Agent
for the benefit of the Lenders (in such capacity, the “Administrative Agent”).

BACKGROUND

A. Pursuant to that certain Amended and Restated Credit Agreement, dated
August 15, 2007, by and among the parties hereto, as amended by that certain
First Amendment to Amended and Restated Credit Agreement, dated November 2, 2007
(as amended, modified or otherwise supplemented from time to time, the “Credit
Agreement”), the existing Lenders agreed, inter alia, to extend to the Borrowers
(i) a revolving credit facility in the maximum aggregate principal amount of
Twenty-Five Million Dollars ($25,000,000), and (ii) an acquisition facility in
the maximum aggregate principal amount of Forty Million Dollars ($40,000,000).

B. Borrowers have requested, inter alia, an increase in (i) the size of the
Revolving Credit Facility to a maximum aggregate principal amount of Thirty-Five
Million Dollars ($35,000,000), with the ability to request further increases
thereto in a maximum aggregate principal amount of Ten Million Dollars
($10,000,000), and (ii) the size of the Acquisition Facility to a maximum
aggregate principal amount of One Hundred Two Million Eight Hundred Fifty
Thousand Dollars ($102,850,000), with the ability to request further increases
thereto in a maximum aggregate principal amount of Fifty-Seven Million Dollars
($57,000,000).

C. The commitments for the requested increases being provided pursuant to this
Second Amendment are, in part, being provided by the new Lenders party hereto.

D. The existing Lenders are willing to agree to such increases and certain
additional amendments, on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. Definitions.

(a) General Rule. Except as expressly set forth herein, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.

 

1



--------------------------------------------------------------------------------

(b) Additional Definitions. The following additional definitions are hereby
added to Section 1.01 of the Credit Agreement to read in their entirety as
follows:

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA, less any cash dividends or
distributions made by the Partnership to (b) Consolidated Fixed Charges, each as
measured for the most recently completed Measurement Period.

“Consolidated Fixed Charges” means, for any period, the sum of (a) the aggregate
principal amount of all regularly scheduled principal payments, redemptions or
similar acquisitions for value of outstanding Consolidated Funded Indebtedness
for such period (but excluding any prepayments or early redemptions or similar
acquisitions for value) and (b) Consolidated Interest Charges with respect to
Consolidated Funded Indebtedness for such period. All calculations of
Consolidated Fixed Charges shall additionally be adjusted on a Pro Forma Basis.

“Equivalent Disposition” means the Disposition by an Borrower to any Person
(other than another Borrower) of (i) assets constituting a business unit,
(ii) all or a substantial part of the business of any Borrower, or
(iii) sufficient capital stock or other Equity Interests of any Borrower so
that, after giving effect to such Disposition such Person is no longer a
Subsidiary.

“Eurodollar Unavailability Period” means any period of time during which a
notice delivered to the Borrower in accordance with Section 3.03 shall remain in
force and effect.

“Exclusive Management Agreement” means an agreement pursuant to which a Borrower
obtains an exclusive right to manage and control a funeral home or cemetery
business of any other Person for a term of not less than one (1) year.

“LIBOR Floor” means 2.00% per annum.

“Maintenance Capital Expenditures” means Capital Expenditures of the Partnership
and any of its Subsidiaries other than Capital Expenditures representing amounts
paid in connection with (a) improvements which enhance (as opposed to maintain)
the value of property, (b) the purchase or construction of mausoleums and
(c) Permitted Acquisitions.

“Maturing Senior Notes” means the 7.66% Senior Secured Series A Notes of the
Credit Parties due September 20, 2009, in an aggregate principal amount of
$80,000,000, issued and originally sold on September 20, 2004 pursuant to, and
in accordance with, the Note Purchase Agreement.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

2



--------------------------------------------------------------------------------

“Second Amendment” means the Second Amendment to this Agreement dated April 30,
2009.

“Second Amendment Effective Date” means the date on which the Second Amendment
is effective in accordance with its terms.

“2007 Senior Notes” means (a) the 11.00% Senior Secured Series B Notes of the
Credit Parties due August 15, 2012, in an aggregate principal amount of
$35,000,000, originally sold on August 15, 2007, and (b) the 11.00% Senior
Secured Series C Notes of the Credit Parties due August 15, 2012, in an
aggregate principal amount of $17,500,000, originally sold on December 21, 2007,
each issued pursuant to, and in accordance with, the Note Purchase Agreement.

(c) Amended Definitions. The following definitions from Section 1.01 of the
Credit Agreement are hereby amended and restated to read in their entirety as
follows:

“Applicable Rate” means the applicable percentage per annum set forth below for
Eurodollar Rate Loans, Letter of Credit Fees and Base Rate Loans, as determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate at any time received by the Administrative Agent (a) on
the Closing Date, or (b) thereafter pursuant to Section 6.02(b):

 

Applicable Rate

 

 

 

Pricing
Level

  

Consolidated
Leverage Ratio

   Eurodollar Rate Loans and
Letter of Credit Fees     Base Rate
Loans   1    < 1.50:1    3.25 %   2.25 % 2    > 1.50:1 but < 2.50:1    3.75 %  
2.75 % 3    > 2.50:1    4.25 %   3.25 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the applicable Start Date; provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 3 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
(until the first Business Day after the date which such Compliance Certificate
is actually delivered which demonstrates another Pricing Level is applicable).
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (c).

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate for such day, (b) the sum of 0.50% plus the Federal Funds Rate for
such day and (c) except during a Eurodollar Unavailability Period, the
Eurodollar Rate plus 1.00%.

 

3



--------------------------------------------------------------------------------

“Commitment Fee Rate” means, at any time, the percentage per annum set forth
below for the Commitment Fee, as determined by reference to the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certificate at any
time received by the Administrative Agent (a) on the Closing Date, or
(b) thereafter pursuant to Section 6.02(b):

 

Commitment Fee Rate

 

 



Pricing
Level

   Consolidated Leverage
Ratio    Commitment Fee  

1

   < 1.50:1    0.500 %

2

   > 1.50:1 but < 2.50:1    0.625 %

3

   > 2.50:1    0.750 %

Any increase or decrease in the Commitment Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the applicable Start Date; provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 3 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
(until the first Business Day after the date which such Compliance Certificate
is actually delivered which demonstrates another Pricing Level is applicable).
Notwithstanding anything to the contrary contained in this definition, the
determination of the Commitment Fee Rate for any period shall be subject to the
provisions of Section 2.10(b) and (c).

“Eurodollar Rate” means: (a) for any Interest Period with respect to a
Eurodollar Rate Loan, the greater of (i) the rate per annum equal to (A) the
British Bankers Association LIBOR Rate as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) (“BBA LIBOR”), at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or (B) if such
published rate is not available at such time for any reason, the rate determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period and
(ii) the LIBOR Floor.

(b) For any interest rate calculation with respect to a Base Rate Loan, the rate
per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time

 

4



--------------------------------------------------------------------------------

two Business Days prior to the date of determination (provided that if such day
is not a London Business Day, the next preceding London Business Day) for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the date of determination in same
day funds in the approximate amount of the Base Rate Loan being made, continued
or converted by Bank of America and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

“Senior Secured Notes” means (a) the Maturing Senior Notes, (b) the 2007 Senior
Notes, and (c) any Future Senior Secured Notes.

(d) Amendment to Definition of “Consolidated EBITDA”. The definition of
“Consolidated EBITDA” set forth in Section 1.01 of the Credit Agreement is
hereby amended by (i) replacing the two references, in the first proviso of such
definition, to “Permitted Acquisitions” with references to “Permitted
Acquisitions or Equivalent Dispositions” and (ii) amending and restating in its
entirety Subsection (h), as follows:

“(h) reasonable fees, costs and expenses incurred in connection with the
Transaction, the restructuring of the Existing Credit Agreement and the Note
Purchase Agreement, the Second Amendment and the related amendment to the Note
Purchase Agreement, and the refinancing of the Maturing Senior Notes;”

(e) Amendment to Definition of “Consolidated Interest Charges”. The definition
of “Consolidated Interest Charges” set forth in Section 1.01 of the Credit
Agreement is hereby amended by replacing the references to “Permitted
Acquisitions” with references to “Permitted Acquisitions or Equivalent
Dispositions”.

(f) Amendment to Definition of “Consolidated Net Income”. The definition of
“Consolidated Net Income” set forth in Section 1.01 of the Credit Agreement is
hereby amended by adding the following immediately after “for any period” in the
first line of the definition: “, subject to determinations expressly required to
made on a Pro Forma Basis”.

(g) Amendment to Definition of “Investment”. The definition of “Investment” set
forth in Section 1.01 of the Credit Agreement is hereby amended by adding the
following immediately preceding the period at the end of the definition: “, or
(d) any Exclusive Management Agreement”.

(h) Amendment to Definition of “Permitted Acquisition”. The definition of
“Permitted Acquisition” set forth in Section 1.01 of the Credit Agreement is
hereby amended by replacing “or (b)” with “(b) rights from a Domestic Person
under any Exclusive Management Agreement, or (c)”.

(i) Amendment to Definition of “Pro Forma Basis”. The definition of “Pro Forma
Basis” set forth in Section 1.01 of the Credit Agreement is hereby amended by
replacing “a net asset value of Perpetual Care Trusts multiplied by ten-year
Treasury Rate plus 150 basis points and Merchandise Trusts multiplied by
five-year Treasury Rate plus 150 basis

 

5



--------------------------------------------------------------------------------

points” in clause (b) of such definition with the following: “the net asset
value thereof multiplied by the yield to maturity of the Barclays Aggregate Bond
Index plus 200 basis points (or if such index is not available, a replacement
index and margin that is selected by the Operating Company and reasonably
satisfactory to the Administrative Agent), but in any case, not less than 5% per
annum or more than 7% per annum.

2. Amendment to Section 2.01. Subsection (a) of Section 2.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

(a) The Acquisition Borrowings. Subject to the terms and conditions set forth
herein, each Acquisition Lender severally agrees to make Acquisition Loans to
the Borrowers from time to time, on any Business Day during the Availability
Period for the Acquisition Facility, in an aggregate amount not to exceed such
Acquisition Lender’s Acquisition Commitment. Each Acquisition Borrowing shall
consist of Acquisition Loans made simultaneously by the Acquisition Lenders in
accordance with their respective Applicable Percentage of the Acquisition
Facility. Amounts borrowed under this Section 2.01(a) and repaid or prepaid may
not be reborrowed. Acquisition Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

3. Amendment to Section 2.10. Subsection (a) of Section 2.10 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

4. Amendments to Section 2.14 and 2.15. Subsection (e) of each of Section 2.14
and Section 2.15 of the Credit Agreement is hereby amended by adding the
following sentence at the end of each subsection: “In addition, the Borrowers
will pay any recording taxes on account of the above described increase (to the
extent not previously paid by the Borrowers).”

5. Amendment to Section 2.15. Subsection (a) of Section 2.15 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Acquisition Lenders), the
Borrowers may from time to time, request an increase in the Acquisition Facility
by an amount (for all such requests) not exceeding Fifty-Seven Million Dollars
($57,000,000); provided that any such request for an increase shall be in a
minimum amount of Five Million Dollars ($5,000,000). At the time of sending

 

6



--------------------------------------------------------------------------------

such notice, the Borrowers (in consultation with the Administrative Agent) shall
specify the time period within which each Acquisition Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Acquisition Lenders).

6. Amendment to Section 3.02. Section 3.02 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans or, if such notice relates to the unlawfulness or asserted unlawfulness of
charging interest based on the Eurodollar Rate, to make Base Rate Loans as to
which the interest rate is determined with reference to the Eurodollar Rate
shall be suspended until such Lender notifies the Administrative Agent and the
Borrowers that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender and Base Rate Loans as to which
the interest rate is determined with reference to the Eurodollar Rate to Base
Rate Loans as to which the rate of interest is not determined with reference to
the Eurodollar Rate, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or Base Rate Loan. Notwithstanding the foregoing and
despite the illegality for such a Lender to make, maintain or fund Eurodollar
Rate Loans or Base Rate Loans as to which the interest rate is determined with
reference to the Eurodollar Rate, that Lender shall remain committed to make
Base Rate Loans as to which the interest rate is not determined with reference
to the Eurodollar Rate and shall be entitled to recover interest at the Base
Rate. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

7. Amendment to Section 3.03. Section 3.03 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with a Base Rate Loan, or
(c) the

 

7



--------------------------------------------------------------------------------

Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with a Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrowers and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans and Base Rate Loans as to which the interest rate is determined with
reference to the Eurodollar Rate shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein. Notwithstanding
the foregoing, that Lenders shall remain committed to make Base Rate Loans as to
which the interest rate is not determined by reference to the Eurodollar Rate
and shall be entitled to recover interest at the Base Rate.

8. Amendment to Section 6.11. Subsection (a) of Section 6.11 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

(a) The proceeds of the Acquisition Loans shall be utilized by the Borrowers
(i) to finance Permitted Acquisitions and related transaction costs, (ii) to
finance the purchase and construction of mausoleums and related costs, and
(iii) to refinance the Maturing Senior Notes.

9. Amendment to Section 7.11. Section 7.11 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

  7.11 Financial Covenants.

(a) Minimum EBITDA. Permit Consolidated EBITDA for any Measurement Period to be
less than the sum of (i) $39,000,000 plus (ii) 80% of the aggregate of all
Consolidated EBITDA for each Permitted Acquisition completed after the Second
Amendment Effective Date (the “Permitted Acquisition Step-Up”).

(b) Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio for any Measurement Period ending in any year set
forth below, to be less than the ratio set forth to the right of such year.

 

Year

   Required Consolidated Fixed
Charge Coverage Ratio

2009 through 2011

   1.15x

2012 and thereafter

   1.20x

(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio for
(i) any of the first four Measurement Periods ending on or after the Second
Amendment Effective Date, to be greater than 3.75 to 1.0, or (ii) any
Measurement Period not described in (i) above, to be greater than 3.50 to 1.0.

 

8



--------------------------------------------------------------------------------

(d) Maximum Maintenance Capital Expenditures. Permit the Maintenance Capital
Expenditures for any Measurement Period ending in any year set forth below to
exceed the amount set forth to the right of such year.

 

Year

   Maximum Maintenance Capital
Expenditures

2009 through 2010

   $ 4,200,000

2011

   $ 4,600,000

2012 and thereafter

   $ 5,200,000

(e) SFAS 15 and 159. For the purposes of the calculation of any financial
covenant in this Section 7.11, any election by a Credit Party to measure an item
of Indebtedness using fair value (as permitted by Statement of Financial
Accounting Standards Nos. 15 and 159) shall be disregarded and such
determination shall be made as if such election had not been made.

10. Amendment and Restatement of Schedules and Exhibits. Each of the Schedules
and Exhibits (other than Exhibit G) to the Credit Agreement, are hereby amended,
restated and replaced by the Schedules and Exhibits attached to this Second
Amendment.

11. Post-Closing Covenant. Not later than August 31, 2009, the Borrower StoneMor
Illinois LLC shall resolve its delinquent property tax issues with respect to
its real property in a manner reasonably satisfactory to the Collateral Agent.

12. Representations and Warranties. Each Credit Party hereby represents and
warrants to the Administrative Agent and the Lenders that, as to such Credit
Party:

(a) Representations. Each of the representations and warranties of or as to such
Credit Party contained in the Credit Agreement and the other Credit Documents
are true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof, except to the extent such representation or
warranty was made as of a specific date;

(b) Power and Authority. (i) Such Credit Party has the power and authority under
the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Second Amendment and any other
documents which the Administrative Agent requires such Credit Party to deliver
hereunder (this Second Amendment and any such additional documents delivered in
connection with the Second Amendment are herein referred to as the “Second
Amendment Documents”); and (ii) all actions, corporate or otherwise, necessary
or appropriate for the due execution and full performance by such Credit Party
of the Second Amendment Documents have been adopted and taken and, upon their
execution, the Credit Agreement, as amended by this Second Amendment and the
other Second Amendment Documents will constitute the valid and binding
obligations of such Credit Party enforceable in accordance with their respective
terms, except as such enforcement may be limited by any Debtor Relief Law from
time to time in effect which affect the enforcement of creditors rights in
general and the availability of equitable remedies;

(c) No Violation. The making and performance of the Second Amendment Documents
will not (i) contravene, conflict with or result in a breach or default under
any applicable law, statute, rule or regulation, or any order, writ, injunction,
judgment,

 

9



--------------------------------------------------------------------------------

ruling or decree of any court, arbitrator or governmental instrumentality,
(ii) contravene, constitute a default under, conflict or be inconsistent with or
result in any breach of, any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the property or
assets of any Credit Party pursuant to the terms of any indenture, mortgage,
deed of trust, loan agreement, credit agreement or any other agreement or
instrument to which any Credit Party is a party or by which it or any of its
property or assets are bound or to which it may be subject or (iii) contravene
or violate any provision of the certificate of incorporation, by-laws,
certificate of partnership, partnership agreement, certificate of limited
liability company, limited liability company agreement or equivalent
organizational document, as the case may be, any Credit Party;

(d) No Default. Immediately prior to and after giving effect to this Second
Amendment, no Default or Event of Default has occurred and is continuing;

(e) No Material Adverse Effect. No Material Adverse Effect has occurred since
December 31, 2008; and

(f) Organizational Documents. There have been no changes in the organizational
documents of the Credit Parties since August 15, 2007 (or such later date as any
such organizational documents were initial adopted), except as described on
Annex 1 hereto, certified copies of which have been (i) previously provided to
the Administrative Agent or (ii) are attached to the Secretary’s Certificate
described in Subsection 10(h) below.

13. Conditions to Effectiveness of Amendment. This Second Amendment shall be
effective upon the Administrative Agent’s receipt of the following, each in form
and substance reasonably satisfactory to the Administrative Agent:

(a) Second Amendment. This Second Amendment, duly executed by the Credit Parties
and the Lenders, together with updated Schedules and Exhibits to the Credit
Agreement, as referenced in Section 8 hereof;

(b) Amendment to Intercreditor Agreement. A duly executed first amendment to the
Intercreditor Agreement;

(c) Amendment to Note Purchase Agreement and Notes. A duly executed copy of the
Second Amendment to Amended and Restated Note Purchase Agreement, dated as of
the date hereof, by and among the Credit Parties and the Purchasers (the “NPA
Second Amendment”), amending the Note Purchase Agreement, together with copies
of the 2007 Senior Notes issued thereunder on the date hereof, if any;

(d) Notes. Notes, duly executed by the Borrowers, for each Lender requesting
one;

(e) Financing Statements. Continuation statements in form appropriate for filing
to extend and update existing financing statements;

(f) Appraisals and Field Exam. Appraisals for the Borrowers’ properties
described on Annex 2 hereto and a completed filed exam of the Borrowers;

 

10



--------------------------------------------------------------------------------

(g) Real Property Documents. Modifications with respect to each of the
Mortgages, affidavits of no change, bring-down title policies and endorsements
and such other related real estate documents as reasonably requested;

(h) Secretary’s Certificate. A master secretary’s certificate for each Credit
Party, attaching customary deliveries;

(i) Good Standing Certificates. Subsistence or good standing certificates, and
any applicable foreign qualification certificates, for each Credit Party;

(j) Legal Opinions. The legal opinion of Blank Rome with respect to the Credit
Parties and opinions of local counsel to the Borrowers in the various states in
which the Borrowers operate;

(k) UCC Lien Searches. UCC lien searches of recent date against each of the
Credit Parties;

(l) Compliance Certificate. A Compliance Certificate prepared as of the date of
this Second Amendment with respect to the Measurement Period ending December 31,
2008;

(m) Borrowing Base Certificate. A Borrowing Base Certificate prepared as of the
date of this Second Amendment;

(n) Committed Loan Notice. A Committed Loan Notice for each Loan being requested
to be made on the date of this Second Amendment;

(o) Insurance Certificates. Current certificates, or other evidence as may be
reasonably requested, of liability and property insurance, listing the
Collateral Agent as additional insured, loss payee and mortgagee, as applicable;

(p) Other Fees and Expenses. Payment to the Administrative Agent, in immediately
available funds, of all amounts necessary to reimburse the Administrative Agent
for the reasonable fees and costs incurred by the Administrative Agent in
connection with the preparation and execution of this Second Amendment and any
other Credit Document, including, without limitation, all fees and costs
incurred by the Administrative Agent’s attorneys;

(q) Consent and Waivers. Copies of any consents or waivers necessary in order
for the Credit Parties to comply with or perform any of its covenants,
agreements or obligations contained in any agreement which are required as a
result of any Credit Party’s execution of this Second Amendment, if any; and

(r) Other Documents and Actions. Such additional agreements, instruments,
documents, writings and actions as the Administrative Agent may reasonably
request.

14. No Waiver; Ratification. The execution, delivery and performance of this
Second Amendment shall not (a) operate as a waiver of any right, power or remedy
of the Lenders under the Credit Agreement, any Credit Document or any Second
Amendment Document and the agreements and documents executed in connection
therewith or (b) constitute

 

11



--------------------------------------------------------------------------------

a waiver of any provision thereof. Except as expressly modified hereby, all
terms, conditions and provisions of the Credit Agreement and the other Credit
Documents shall remain in full force and effect and are hereby ratified and
confirmed by the Credit Parties. Nothing contained herein constitutes an
agreement or obligation by the Administrative Agent or the Lenders to grant any
further amendments to any of the Credit Documents.

15. Acknowledgments. To induce the Administrative Agent and the Lenders to enter
into this Second Amendment, the Credit Parties acknowledge, agree, warrant, and
represent that:

(a) Acknowledgment of Obligations; Collateral; Waiver of Claims. (i) the Credit
Documents are valid and enforceable against, and all of the terms and conditions
of the Credit Documents are binding on, the Credit Parties; (ii) the liens and
security interests granted to the Collateral Agent, on behalf of the Secured
Parties, by the Credit Parties pursuant to the Credit Documents are valid, legal
and binding, properly recorded or filed and first priority perfected liens and
security interests (subject to Permitted Liens); and (iii) the Credit Parties
hereby waive any and all defenses, set offs and counterclaims which they,
whether jointly or severally, may have or claim to have against each of the
Secured Parties as of the date hereof.

(b) No Waiver of Existing Defaults. No Default or Event of Default exists
immediately before or immediately after giving effect to this Second Amendment.
Nothing in this Second Amendment nor any communication between any Secured
Party, any Credit Party or any of their respective officers, agents, employees
or representatives shall be deemed to constitute a waiver of (i) any Default or
Event of Default arising as a result of the foregoing representation proving to
be false or incorrect in any material respect, or (ii) any rights or remedies
which any Secured Party has against any Credit Party under the Credit Agreement
or any other Credit Document and/or applicable law, with respect to any such
Default or Event of Default arising as a result of the foregoing representation
proving to be false or incorrect in any material respect.

16. Joinder of New Lenders. Each new Lender signing this Second Amendment hereby
acknowledges and agrees, by its execution and delivery of this Second Amendment,
that it joins the Credit Agreement as a Lender thereunder, subject to all the
rights and responsibilities of a Lender thereunder. Each new Lender
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Second Amendment and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements which would be applicable
to an assignee under Section 11.06(b)(iii), (v) and (vi) of the Credit
Agreement, (iii) from and after the date of this Second Amendment, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of its Commitments, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by its Commitments and either it, or the Person
exercising discretion in making its decision to acquire its Commitments, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Second Amendment and to purchase its Commitments, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Secured Party, and based on such documents and

 

12



--------------------------------------------------------------------------------

information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Second Amendment and to provide its Commitments, and
(vii) if it is a Foreign Lender, it has provided to the Administrative Agent any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by it; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent or any other
Secured Party, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents.

17. Reallocation of Loans. On the Second Amendment Effective Date, in order to
effectuate any reallocations of Loans necessary to reflect the revised
Commitments of the Lenders:

(a) The Borrowers shall prepay (with the proceeds of Revolving Credit Loans
received on such date) any Revolving Credit Loans outstanding on the Second
Amendment Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Revolving Credit Percentages arising
from any nonratable increase in the Revolving Credit Commitments under the
Second Amendment; and

(b) The Borrowers shall prepay any Acquisition Loans (with the proceeds of
Acquisition Loans received on such date) outstanding on the Second Amendment
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Acquisition Loans
ratable with any revised Applicable Acquisition Percentages arising from any
nonratable increase in the Acquisition Commitments under the Second Amendment.

18. Binding Effect. This Second Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

19. Governing Law. This Second Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of law doctrine of the Commonwealth of Pennsylvania.

20. Headings. The headings of the sections of this Second Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this Second
Amendment.

21. Counterparts. This Second Amendment may be executed in any number of
counterparts with the same affect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original. Delivery of an executed counterpart of a signature page of this Second
Amendment by telecopy or by electronic means shall be effective as delivery of a
manually executed counterpart of this Second Amendment.

22. Consent to NPA Second Amendment. To the extent that consent of the Lenders
is required, the Lenders hereby consent to the NPA Second Amendment.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this Second Amendment to Amended and Restated Credit
Agreement as of the date first above written.

 

General Partner: STONEMOR GP LLC By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Partnership: STONEMOR PARTNERS L.P. By:   STONEMOR GP LLC           its General
Partner By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Operating Company: STONEMOR OPERATING LLC By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Borrowers’ Signature Page to Second Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park Subsidiary, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Clover Leaf Park Cemetery Association

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henlopen Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

Modern Park Development Subsidiary, Inc.

Northlawn Memorial Gardens

Oak Hill Cemetery Subsidiary, Inc.

Ohio Cemetery Holdings, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

 

By:  

/s/ Paul Waimberg

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

Borrowers’ Signature Page to Second Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Perpetual Gardens.Com, Inc.

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:  

/s/ Paul Waimberg

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

Borrowers’ Signature Page to Second Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Bedford County Memorial Park LLC

Birchlawn Burial Park LLC

Blue Ridge Memorial Gardens LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

Cemetery Management Services of Pennsylvania, L.L.C.

Chartiers Cemetery LLC

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Green Lawn Memorial Park LLC

Henlopen Memorial Park LLC

Henry Memorial Park LLC

J.V. Walker LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Laurelwood Cemetery LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Melrose Land LLC

Modern Park Development LLC

Mount Lebanon Cemetery LLC

Mt. Airy Cemetery LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Prospect Hill Cemetery LLC

PVD Acquisitions LLC

Riverside Cemetery LLC

Riverview Memorial Gardens LLC

Rockbridge Memorial Gardens LLC

Rolling Green Memorial Park LLC

 

By:  

/s/ Paul Waimberg

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

Borrowers’ Signature Page to Second Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Florida Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaii LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

 

By:  

/s/ Paul Waimberg

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

Borrowers’ Signature Page to Second Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Coraopolis Cemetery LLC

The Prospect Cemetery LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Tri-County Memorial Gardens LLC

Twin Hills Memorial Park and Mausoleum LLC

Virginia Memorial Service LLC

WNCI LLC

Westminster Cemetery LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Gardens LLC

Woodlawn Memorial Park LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:  

/s/ Paul Waimberg

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

Borrowers’ Signature Page to Second Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Anne Zeschke

Name:  

Anne Zeschke

Title:  

Vice President

Administrative Agent’s Signature Page to Second Amendment to Amended and
Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Kenneth G. Wood

Name:   Kenneth G. Wood Title:   Senior Vice President

Lender’s Signature Page to Second Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SOVEREIGN BANK By:  

/s/ Daniel R. Vereb

Name:   Daniel R. Vereb Title:   Vice President

 

Lender’s Signature Page to Second Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

TD BANK, N.A. By:  

/s/ Peter L. Davis

Name:   Peter L. Davis Title:   SVP

 

Lender’s Signature Page to Second Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. By:  

/s/ Allison Sardo

Name:   Allison Sardo Title:   Vice President

 

Lender’s Signature Page to Second Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

HARLEYSVILLE NATIONAL BANK AND TRUST COMPANY By:  

/s/ Henry G. Kush Jr.

Name:   Henry G. Kush Jr. Title:   V.P.

 

Lender’s Signature Page to Second Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SUN NATIONAL BANK By:  

/s/ Philip S. Ward

Name:   Philip S. Ward Title:   Senior Vice President

 

Lender’s Signature Page to Second Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK By:  

/s/ Kent Nelson

Name:   Kent Nelson Title:   SVP

 

Lender’s Signature Page to Second Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SUSQUEHANNA BANK By:  

/s/ Jerald C. Goodwin

Name:   Jerald C. Goodwin Title:   Vice President

 

Lender’s Signature Page to Second Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Acquisition
Commitment    Revolving Credit
Commitment    Percentages  

Bank of America, N.A.

   $ 19,675,068.49    $ 10,300,316.13    21.744928995 %

TD Bank, N.A.

   $ 23,502,686.08    $ 9,473,129.61    23.921520268 %

Sovereign Bank

   $ 12,206,492.00    $ 7,692,307.69    14.435110403 %

Capital One, N.A.

   $ 12,945,205.48    $ 2,054,794.52    10.881392818 %

Harleysville National Bank and Trust Company

   $ 8,630,136.99    $ 1,369,863.01    7.254261879 %

Sun National Bank

   $ 8,630,136.99    $ 1,369,863.01    7.254261879 %

TriState Capital Bank

   $ 8,630,136.99    $ 1,369,863.01    7.254261879 %

Susquehanna Bank

   $ 8,630,136.99    $ 1,369,863.01    7.254261879 %

Total

   $ 102,850,000    $ 35,000,000    100.000000000 %



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

STONEMOR OPERATING LLC:

311 Veterans Highway, Suite B

Levittown, PA 19056

Attention: William Shane, President

Telephone: (215) 826-2800

Fax: (215) 826-2851

Electronic Mail: wshane@stonemor.com

Website Address: http://www.stonemor.com

U.S. Taxpayer Identification Number: 90-0182025

ADMINISTRATIVE AGENT:

Lender (Including Swingline):

Bank of America, N.A.

Four Penn Center - Suite 1100

1600 JFK Blvd

Mail Code: PA7-188-11-01

Philadelphia PA 19103

Attention: Kenneth Wood

Telephone: 267.675.0209

Fax: 212.548.8941

Electronic Mail: kenneth.g.wood@bankofamerica.com

Administrative Agent’s Office:

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

One Independence Center

101 N Tryon St.

Mail Code: NC1-001-04-39

Charlotte, NC 28255-0001

Attention: Brian Greuling

Telephone: 980.386.3767

Fax: 704.683-9368

Electronic Mail: brian.t.greuling@bankofamerica.com

Account No.: 136-621-225-0600

Bank of America, New York, NY

Ref: Stonemor Operating

ABA# 026009593

Account Name: Corporate Credit Services, Charlotte, NC



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

(Financial Reporting, Borrowing Bases, Compliance Certificates, etc)

Bank of America, N.A.

Agency Management

231 South LaSalle Street

Mail Code: IL1-231-10-41

Chicago, IL 60604

Attention: Laura Call

Telephone: 312.828.3559

Fax: 312.828.3559

Electronic Mail: laura.call@bankofamerica.com

With a copy to:

Bank of America, N.A.

Four Penn Center - Suite 1100

1600 JFK Blvd

Mail Code: PA7-188-11-01

Philadelphia PA 19103

Attention: Kenneth Wood

Telephone: 267.675.0209

Fax: 212.548.8941

Electronic Mail: kenneth.g.wood@bankofamerica.com

L/C ISSUER:

Standby Letters of Credit:

Bank of America, N.A.

Trade Operations

One Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Alfonso (Al) Malave

Telephone: 570.330.4212

Fax: 570.330.4186

Electronic Mail: alfonso.malave@bankofamerica.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,         

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
August 25, 2007, as amended (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”) among StoneMor
Operating LLC, a Delaware limited liability company (the “Operating Company”),
each of the subsidiaries of the Operating Company, StoneMor GP LLC, a Delaware
limited liability company, StoneMor Partners L.P., a Delaware limited liability
partnership, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of [Revolving Credit][Acquisition] Loans

 

  ¨ A conversion or continuation of [Revolving Credit][Acquisition] Loans

 

 

 

1.    On                                                               (a
Business Day).    2.    In the amount of $                                    .
   3.    Comprised of                                          
                                          [Type of Loan requested]    4.    For
Eurodollar Rate Loans: with an Interest Period of              months.   

 

Form of Committed Loan Notice

A-1



--------------------------------------------------------------------------------

The Operating Company hereby represents and warrants that the conditions
specified in Sections 4.02 shall be satisfied on and as of the date of the above
requested Credit Extension.

 

STONEMOR OPERATING LLC By:  

 

Name:  

 

Title:  

 

 

Form of Committed Loan Notice

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                     ,         

 

To:    Bank of America, N.A., as Swing Line Lender    Bank of America, N.A., as
Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
August 25, 2007, as amended (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”), among
StoneMor Operating LLC, a Delaware limited liability company (the “Operating
Company”), each of the subsidiaries of the Operating Company, StoneMor GP LLC, a
Delaware limited liability company, StoneMor Partners L.P., a Delaware limited
liability partnership, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                                         (a Business Day).

 

  2. In the amount of $                    .

The Operating Company hereby represents and warrants that the conditions
specified in Sections 4.02 shall be satisfied on and as of the date of the above
requested Credit Extension.

 

STONEMOR OPERATING LLC

By:

 

 

Name:

 

 

Title:

 

 

 

Form of Swing Line Loan Notice

B-1



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF ACQUISITION NOTE

 

U.S. $                         Philadelphia, Pennsylvania    
                    , 20        

FOR VALUE RECEIVED, each of undersigned borrowers (individually a “Borrower”,
and collectively the “Borrowers”), hereby promises to pay to the order of
[                    ] or its permitted registered assigns (the “Lender”), in
lawful money of the United States of America in immediately available funds on
the Maturity Date of the Acquisition Facility, the principal sum of
                     U.S. DOLLARS ($                    ) or, if less, the
unpaid principal amount of all Acquisition Loans made by the Lender pursuant to
the Credit Agreement (as defined below), payable at such times and in such
amounts as are specified in the Credit Agreement.

Each Borrower promises also to pay interest on the unpaid principal amount of
each Acquisition Loan made by the Lender in like money from the date hereof
until paid at the rates and at the times provided in Section 2.08 of the Credit
Agreement.

This Note is one of the Acquisition Notes referred to in the Amended and
Restated Credit Agreement, dated August 15, 2007, as amended (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among StoneMor Operating LLC, a Delaware limited
liability company (the “Operating Company”), each of the Subsidiaries of the
Operating Company (each individually a “Borrower” and collectively, the
“Borrowers”), StoneMor GP LLC, a Delaware limited liability company (the
“General Partner”), StoneMor Partners L.P., a Delaware limited liability
partnership (the “Partnership”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender, and is entitled to the benefits of the Credit Agreement and of the other
Credit Documents. Terms not otherwise defined herein shall have the meaning
ascribed to them in the Credit Agreement. This Note is secured by the Security
Documents and is entitled to the benefits of the Collateral. As provided in the
Credit Agreement, this Note is subject to voluntary and mandatory repayment
prior to the Maturity Date of the Acquisition Facility, in whole or in part, and
Acquisition Loans may be converted from one Type into another Type to the extent
provided in the Credit Agreement.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement. All obligations of
the Borrowers hereunder (other than the Controlled Non-Profits) shall be joint
and several.

Each Borrower hereby waives the requirements of demand, presentment, protest,
notice of protest and dishonor and all other demands or notices of any kind in
connection with the delivery, acceptance, performance, default, dishonor or
enforcement of this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN THE COMMONWEALTH; PROVIDED THAT THE LENDER SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

 

Form of Acquisition Note

C-1-1



--------------------------------------------------------------------------------

THE BORROWERS AND THE LENDER HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OF CAUSE OF ACTION ARISING UNDER THIS NOTE OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS NOTE, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS NOTE MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

Notwithstanding anything to the contrary contained in this Note or the other
Credit Documents, each Controlled Non-Profit shall be liable only for that
portion of the Obligations evidenced by (i) any Loan or other extension of
credit made to, or for the benefit of, such entity under any other Credit
Documents, (ii) any loan, advance or other distribution to such entity of
proceeds of any Loan or other extension of credit made to other Borrower
hereunder, and (iii) its proportionate share of all Loans and other extensions
of credit made hereunder to fund any administrative or other management related
fees, costs and expenses of the General Partner, the Partnership, the Operating
Company or any Borrower providing such services to such Controlled Non-Profits
pursuant to a Cemetery Management Agreement; and the Collateral of such
Controlled Non-Profit shall only secure, or be utilized to repay, such portion
of the Obligations described above.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Form of Acquisition Note

C-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, each Borrower has
caused this Acquisition Note to be executed by its duly authorized officer as of
the day and year first written above.

 

  STONEMOR GP LLC By:  

 

  Paul Waimberg, Vice President   STONEMOR PARTNERS L.P.   By:   STONEMOR GP LLC
    its General Partner By:  

 

  Paul Waimberg, Vice President   STONEMOR OPERATING LLC By:  

 

  Paul Waimberg, Vice President

 

Form of Acquisition Note

C-1-3



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park Subsidiary, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Clover Leaf Park Cemetery Association

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henlopen Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

Modern Park Development Subsidiary, Inc.

Northlawn Memorial Gardens

Oak Hill Cemetery Subsidiary, Inc.

Ohio Cemetery Holdings, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

 

By:  

 

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

Form of Acquisition Note

C-1-4



--------------------------------------------------------------------------------

Perpetual Gardens.Com, Inc.

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:  

 

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

Form of Acquisition Note

C-1-5



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Bedford County Memorial Park LLC

Birchlawn Burial Park LLC

Blue Ridge Memorial Gardens LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

Cemetery Management Services of Pennsylvania, L.L.C.

Chartiers Cemetery LLC

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Green Lawn Memorial Park LLC

Henlopen Memorial Park LLC

Henry Memorial Park LLC

J.V. Walker LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Laurelwood Cemetery LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Melrose Land LLC

Modern Park Development LLC

Mount Lebanon Cemetery LLC

Mt. Airy Cemetery LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Prospect Hill Cemetery LLC

PVD Acquisitions LLC

Riverside Cemetery LLC

Riverview Memorial Gardens LLC

Rockbridge Memorial Gardens LLC

Rolling Green Memorial Park LLC

 

By:  

 

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

Form of Acquisition Note

C-1-6



--------------------------------------------------------------------------------

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Florida Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaii LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

 

By:

 

 

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

Form of Acquisition Note

C-1-7



--------------------------------------------------------------------------------

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Coraopolis Cemetery LLC

The Prospect Cemetery LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Tri-County Memorial Gardens LLC

Twin Hills Memorial Park and Mausoleum LLC

Virginia Memorial Service LLC

WNCI LLC

Westminster Cemetery LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Gardens LLC

Woodlawn Memorial Park LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:  

 

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

Form of Acquisition Note

C-1-8



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF REVOLVING CREDIT NOTE

 

U.S. $                        Philadelphia, Pennsylvania                        
        , 20    

FOR VALUE RECEIVED, each of undersigned borrowers (individually a “Borrower”,
and collectively the “Borrowers”), hereby promises to pay to the order of
[            ] or its permitted registered assigns (the “Lender”), in lawful
money of the United States of America in immediately available funds on the
Maturity Date for the Revolving Credit Facility, the principal sum of
             U.S. DOLLARS ($            ) or, if less, the unpaid principal
amount of all Revolving Credit Loans made by the Lender pursuant to the Credit
Agreement (as defined below), payable at such times and in such amounts as are
specified in the Credit Agreement.

Each Borrower promises also to pay interest on the unpaid principal amount of
each Revolving Credit Loan made by the Lender in like money from the date hereof
until paid at the rates and at the times provided in Section 2.08 of the Credit
Agreement.

This Note is one of the Revolving Credit Notes referred to in the Amended and
Restated Credit Agreement, dated August 15, 2007, as amended (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among StoneMor Operating LLC, a Delaware limited
liability company (the “Operating Company”), each of the Subsidiaries of the
Operating Company (each individually a “Borrower” and collectively, the
“Borrowers”), StoneMor GP LLC, a Delaware limited liability company (the
“General Partner”), StoneMor Partners L.P., a Delaware limited liability
partnership (the “Partnership”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender, and is entitled to the benefits of the Credit Agreement and of the other
Credit Documents. Terms not otherwise defined herein shall have the meaning
ascribed to them in the Credit Agreement. This Note is secured by the Security
Documents and is entitled to the benefits of the Collateral. As provided in the
Credit Agreement, this Note is subject to voluntary and mandatory repayment
prior to the Maturity Date for the Revolving Credit Facility, in whole or in
part, and Revolving Credit Loans may be converted from one Type into another
Type to the extent provided in the Credit Agreement.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement. All obligations of
the Borrowers hereunder (other than the Controlled Non-Profits) shall be joint
and several.

Each Borrower hereby waives the requirements of demand, presentment, protest,
notice of protest and dishonor and all other demands or notices of any kind in
connection with the delivery, acceptance, performance, default, dishonor or
enforcement of this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN THE COMMONWEALTH; PROVIDED THAT THE LENDER SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

 

Form of Revolving Credit Note

C-2-1



--------------------------------------------------------------------------------

THE BORROWERS AND THE LENDER HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OF CAUSE OF ACTION ARISING UNDER THIS NOTE OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS NOTE, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS NOTE MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

Notwithstanding anything to the contrary contained in this Note or the other
Credit Documents, each Controlled Non-Profit shall be liable only for that
portion of the Obligations evidenced by (i) any Loan or other extension of
credit made to, or for the benefit of, such entity under any other Credit
Documents, (ii) any loan, advance or other distribution to such entity of
proceeds of any Loan or other extension of credit made to other Borrower
hereunder, and (iii) its proportionate share of all Loans and other extensions
of credit made hereunder to fund any administrative or other management related
fees, costs and expenses of the General Partner, the Partnership, the Operating
Company or any Borrower providing such services to such Controlled Non-Profits
pursuant to a Cemetery Management Agreement; and the Collateral of such
Controlled Non-Profit shall only secure, or be utilized to repay, such portion
of the Obligations described above.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Form of Revolving Credit Note

C-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, each Borrower has
caused this Revolving Credit Note to be executed by its duly authorized officer
as of the day and year first written above.

 

STONEMOR GP LLC By:  

 

  Paul Waimberg, Vice President STONEMOR PARTNERS L.P. By:     STONEMOR GP LLC  
  its General Partner By:  

 

  Paul Waimberg, Vice President STONEMOR OPERATING LLC By:  

 

  Paul Waimberg, Vice President

 

Form of Revolving Credit Note

C-2-3



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park Subsidiary, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Clover Leaf Park Cemetery Association

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henlopen Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

Modern Park Development Subsidiary, Inc.

Northlawn Memorial Gardens

Oak Hill Cemetery Subsidiary, Inc.

Ohio Cemetery Holdings, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

 

By:

 

 

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

Form of Revolving Credit Note

C-2-4



--------------------------------------------------------------------------------

Perpetual Gardens.Com, Inc.

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:

 

 

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

Form of Revolving Credit Note

C-2-5



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Bedford County Memorial Park LLC

Birchlawn Burial Park LLC

Blue Ridge Memorial Gardens LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

Cemetery Management Services of Pennsylvania, L.L.C.

Chartiers Cemetery LLC

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Green Lawn Memorial Park LLC

Henlopen Memorial Park LLC

Henry Memorial Park LLC

J.V. Walker LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Laurelwood Cemetery LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Melrose Land LLC

Modern Park Development LLC

Mount Lebanon Cemetery LLC

Mt. Airy Cemetery LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Prospect Hill Cemetery LLC

PVD Acquisitions LLC

Riverside Cemetery LLC

Riverview Memorial Gardens LLC

Rockbridge Memorial Gardens LLC

Rolling Green Memorial Park LLC

 

By:

 

 

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

Form of Revolving Credit Note

C-2-6



--------------------------------------------------------------------------------

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Florida Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaii LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

 

By:

 

 

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

Form of Revolving Credit Note

C-2-7



--------------------------------------------------------------------------------

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Coraopolis Cemetery LLC

The Prospect Cemetery LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Tri-County Memorial Gardens LLC

Twin Hills Memorial Park and Mausoleum LLC

Virginia Memorial Service LLC

WNCI LLC

Westminster Cemetery LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Gardens LLC

Woodlawn Memorial Park LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:

 

 

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

Form of Revolving Credit Note

C-2-8



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
August 15, 2007, as amended (as amended, modified or otherwise supplemented from
time to time, the “Agreement,”) the terms defined therein being used herein as
therein defined), among StoneMor Operating LLC, a Delaware limited liability
company (the “Operating Company”), each of the Subsidiaries of the Operating
Company (each individually a “Borrower” and collectively, the “Borrowers”),
StoneMor GP LLC, a Delaware limited liability company (the “General Partner”),
StoneMor Partners L.P., a Delaware limited liability partnership (the
“Partnership”, together with the General Partner and the Borrowers, each a
“Credit Party” and collectively, the “Credit Parties”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender. Unless otherwise indicated, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the General Partner, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Credit Parties, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Credit Parties have delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Credit
Parties ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Credit Parties have delivered the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Credit Parties
ended as of the above date. Such consolidated financial statements fairly
present in all material respects the financial condition, results of operations
and cash flows of the Partnership and its Subsidiaries in accordance with GAAP
as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Credit
Parties during the accounting period covered by such financial statements.

 

Form of Compliance Certificate

D-1



--------------------------------------------------------------------------------

3. The review described in paragraph 2 above did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
fiscal period covered by the financial statements described in paragraph 1
above[, except as set forth below].

4. The representations and warranties of the Credit Parties contained in Article
V of the Agreement and all representations and warranties of any Credit Party
that are contained in any document furnished at any time under or in connection
with the Credit Documents, are true and correct in all material respects on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate for the fiscal period covered thereby.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                     .

 

STONEMOR GP LLC By:  

 

Name:  

 

Title:  

 

 

Form of Compliance Certificate

D-2



--------------------------------------------------------------------------------

For the Quarter/Year ended                     ,          (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.   Section 7.11(a) – Minimum EBITDA.      A.   Consolidated EBITDA for
Measurement Period ending on above date (the “Subject Period”):    $            
    1.    Consolidated Net Income of the Partnership and its Subsidiaries for
Subject Period:    $                 2.    Consolidated interest expense of the
Partnership and its Subsidiaries for Subject Period:    $                 3.   
Provision for income taxes for Subject Period:    $                 4.   
Depreciation and amortization expenses for Subject Period:    $                
5.    Non-cash cost for Cemetery Property and real property sold for Subject
Period:    $                 6.    Any extraordinary losses for Subject Period:
   $                 7.    Losses from sales of assets other than inventory and
Cemetery Property and real property sold in the ordinary course of business for
Subject Period:    $                 8.    Other non-cash items (including,
without limitation, one-time charges associated with “cheap stock” compensation
expense) for the Subject Period:    $                 9.    Reasonable fees,
costs and expenses incurred in connection with the Transaction, the
restructuring of the Existing Credit Agreement and the Note Purchase Agreement,
the Second Amendment and the related amendment to the Note Purchase Agreement,
and the refinancing of the Maturing Senior Notes for the Subject Period:   
$                 10.    Any extraordinary gains for the Subject Period:   
$                

11.

   Gains from sales of assets other than inventory and Cemetery Property and
real property sold in the ordinary course of business for the Subject Period:   
$            

 

Form of Compliance Certificate

D-3



--------------------------------------------------------------------------------

    12.    The amount of non-cash gains (other than as a result of deferral of
purchase price with respect to notes or installment sale contracts received in
connection with the sales of Cemetery Property) for the Subject Period:   
$                 13.    Other non-cash gains for the Subject Period:   
$                 14.    Balance Sheet Adjustments    $                 15.   
Pro Forma Basis Adjustments    $                 16.    Consolidated EBITDA
(Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 – 10 – 11 – 12 – 13 +/- 14 +/- 15):
   $               B.   $39,000,000    $               C.   80% of Permitted
Acquisition Step-Up    $               D.   Minimum required: (Line I.B + I.C)
   $               E.   Excess (deficient) for covenant compliance (Line I.A.16
– I.D):    $             II.   Section 7.11(b) – Minimum Consolidated Fixed
Charge Coverage Ratio.      A.   Consolidated EBITDA for Subject Period (Line
I.A.16 above):    $               B.   Cash dividends or distributions made by
the Partnership for Subject Period:    $               C.   Consolidated Fixed
Charges for Subject Period:    $               D.   Consolidated Fixed Charge
Coverage Ratio ((Line II.A – II.B) ÷ Line II.C):             to 1.0    

Minimum required:

   1.15 to 1.0
(from
2009 to
2011);
1.20 to 1.0
(from
2012 and
thereafter) III.   Section 7.11(c) - Consolidated Leverage Ratio   

 

Form of Compliance Certificate

D-4



--------------------------------------------------------------------------------

  A.    Consolidated Funded Indebtedness for Subject Period:    $              
B.    Consolidated EBITDA for Subject Period (Line I.A.16 above):   
$               C.    Consolidated Leverage Ratio for Subject Period (Line III.A
÷ III.B):             to 1.0     

Maximum permitted:

   3.75 to 1.0
(for the
Subject
Periods
ending
June 30,
2009 to
March 31,
2010);
3.50 to 1.0

(thereafter)

IV.   Section 7.11(d) – Maximum Maintenance Capital Expenditures      A.   
Capital Expenditures of the Partnership and any of its Subsidiaries for Subject
Period:    $               B.    Capital Expenditures of the Partnership and any
of its Subsidiaries representing amounts paid in connection with improvements
which enhance (as opposed to maintain) the value of property for Subject Period:
   $               C.    Capital Expenditures of the Partnership and any of its
Subsidiaries representing amounts paid in connection with the purchase or
construction of mausoleums for Subject Period:    $               D.    Capital
Expenditures of the Partnership and any of its Subsidiaries representing amounts
paid in connection with Permitted Acquisitions for Subject Period:   
$               E.    Maintenance Capital Expenditures for Subject Period (Line
IV.A – (IV.B + C + D):    $                 

Maximum permitted:

   $4,200,000
(from
2009 to
2010);

4,600,000
(for 2010);

5,200,000
(from
2012 and
thereafter)

 

Form of Compliance Certificate

D-5



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BORROWING BASE CERTIFICATE

[Date]

This Borrowing Base Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Amended and Restated Credit Agreement, dated
August 15, 2007, as amended, by and among StoneMor Operating LLC (the “Operating
Company”), its Subsidiaries, StoneMor GP LLC, StoneMor Partners L.P., the
lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), as amended
(including all annexes, exhibits and schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Credit Agreement”).
Unless otherwise defined herein, the terms used in this Borrowing Base
Certificate have the meanings ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

I am the Chief                      Officer of the Operating Company and I
certify, in my capacity as an authorized officer of the Operating Company, the
truth, accuracy, and completeness of the following information as of the close
of business of the last day of the month of             ,         , as further
described on Annex 1 hereto:

 

I.   Calculation of Borrowing Base      A.   Calculation of Eligible Receivables
is as follows:        1.    Gross amount of Accounts Receivable of Borrowers
(other than Controlled Non-Profits) which are Eligible Receivables on their date
of invoice or origination date and continuing until thereafter collected   
$               B.   Calculation of the Borrowing Base is as follows:        1.
   Gross Eligible Receivables (Line I.A.1)    $                 2.    Ineligible
amounts (in each case, pertaining to the Eligible Receivables in Line I.B.1.):
         

(a) all collection reserves

   $                   

(b) (without duplication) all imputed interest earnings

   $                   

(c) the portion of the Eligible Receivables in Line I.B.1 that are required to
be paid into any Trust Account

   $                   

(d) any unpaid sales commissions

   $                   

(e) Total of Lines I.B.2(a) through (d)

   $                 3.    Line I.B.1 minus Line I.B.2(e)    $                
4.    Borrowing Base (80% of Line I.B.3)    $            

 

Form of Borrowing Base Certificate

E-1



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered this              day of
                 20        .

 

Very truly yours, STONEMOR OPERATING LLC By:  

 

Name:   Title:   Chief                      Officer

 

Form of Borrowing Base Certificate

E-2



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]1 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]2 hereunder are several and not joint.]3 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Amended and Restated Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.    Assignor[s]:   

                                                              

  

 

1 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2 Select as appropriate.

3 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Form of Assignment and Assumption

F-1



--------------------------------------------------------------------------------

     

 

   2.    Assignee[s]:   

                                                              

        

 

  

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrowers: StoneMor Operating LLC, a Delaware limited liability company (the
“Operating Company”), and each of the Subsidiaries of the Operating Company

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: The Amended and Restated Credit Agreement dated August 15,
2007, as amended (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among the
Borrowers, StoneMor GP LLC, a Delaware limited liability company, StoneMor
Partners L.P., a Delaware limited liability partnership, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer, and Swing Line Lender

 

6. Assigned Interest:

 

Assignor[s]4

  Assignee[s]5   Facility
Assigned6   Aggregate
Amount of
Commitment/Loans
for all Lenders7   Amount of
Commitment/
Loans
Assigned   Percentage
Assigned of
Commitment/
Loans8                              $                $                     %    
                       $                $                     %    
                       $                $                     %

 

[7. Trade Date:                         ]9

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

4 List each Assignor, as appropriate.

5 List each Assignee, as appropriate.

6 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment” or “Acquisition Commitment”).

7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Form of Assignment and Assumption

F-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

Consented to and Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Title:   Consented to: STONEMOR OPERATING LLC By:  

 

Title:  

 

Form of Assignment and Assumption

F-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

Form of Assignment and Assumption

F-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the Commonwealth of
Pennsylvania.

 

Form of Assignment and Assumption

F-5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF MORTGAGE MODIFICATION

[Intentionally Omitted]

 

Form of Mortgage Modification

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORMS OF APPROVED INSTALLMENT AGREEMENTS

[See Attached]

 

Forms of Approved Installment Agreements

H-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SELLER SUBORDINATION PROVISION

The provisions set forth below shall be included in any agreement evidencing
Seller Subordinated Debt. The terms used herein shall have the meanings set
forth in the Amended and Restated Credit Agreement dated August 15, 2007, as
amended (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among StoneMor Operating
LLC, a Delaware limited liability company (the “Operating Company”), each of the
Subsidiaries of the Operating Company (each individually a “Borrower” and
collectively, the “Borrowers”), StoneMor GP LLC, a Delaware limited liability
company (the “General Partner”), StoneMor Partners L.P., a Delaware limited
liability partnership (the “Partnership”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer, and
Swing Line Lender.

1. Subordination of Payment. The payment of principal of and interest on any and
all Seller Subordinated Debt shall be expressly subordinated to the Obligations,
and there shall be no principal payments required on the Seller Subordinated
Debt at any time when the Obligations are outstanding. The Seller Subordinated
Debt may provide, however, that if no Event of Default or Default under the
Credit Agreement has occurred and is continuing at the time any scheduled
payments of principal and/or interest on the Seller Subordinated Debt are
payable, and such payment would not give rise to an Event of Default or Default
under the Credit Agreement, and the Borrowers may pay such scheduled payments of
principal and/or interest as the same accrues.

2. Liens and Security Interests. The Borrowers may not provide any collateral to
the holder(s) of the Seller Subordinated Debt.

3. Terms. The covenants and other terms of the Seller Subordinated Debt shall be
no more favorable to the subordinated creditor than the terms and conditions set
forth in the Credit Agreement are to the Lenders.

4. Moratorium on Remedies. The subordinated creditor shall agree not to
accelerate, demand, sue for, or commence any collection or enforcement action or
proceeding, take, receive, accept or retain any payment or distribution of any
character, whether in cash, securities or other property, in respect of the
principal of, premium on, or, except to the extent permitted under Paragraph 1
above, interest on, the Seller Subordinated Debt, or any collateral security
therefor until the Loans shall have been paid in full with interest, including
interest during any bankruptcy or similar proceeding involving any Credit Party,
from the date of the filing thereof to the date of distribution (notwithstanding
any statute, including without limitation the Bankruptcy Code, any rule of law
or bankruptcy procedures to the contrary).

5. Distributions on Insolvency, Etc. The subordinated creditor shall agree that
in the event of the institution of and in connection with any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceedings relative to any Credit Party or its property, or of any proceeding
for the voluntary liquidation, dissolution or other winding-up of any Credit
Party, whether or not involving insolvency or bankruptcy proceedings:

(a) all amounts due under the Credit Agreement shall first be paid in full in
cash before any payment or distribution of any character, whether in cash,
securities or other property, shall be made in respect of any Seller
Subordinated Debt;

 

Form of Seller Subordination Provisions

I-1



--------------------------------------------------------------------------------

(b) any payment or distribution of any character, whether in cash, securities or
other property, which would otherwise be payable or deliverable in respect of
any Seller Subordinated Debt (other than reorganization securities that are
subordinated to securities received by the Lenders substantially the same terms
as those set forth in this Exhibit I) shall be paid or delivered directly to
Administrative Agent, until all amounts due under the Credit Agreement shall
have been paid in full in cash, with subordinated creditor retaining a right of
subrogation to any remaining distributions payable on account of the Credit
Agreement after the Lenders have received aggregate distributions in cash equal
to all amounts due under the Credit Agreement, and the subordinated creditor
shall irrevocably authorize, empower and direct all receivers, trustees,
liquidators, conservators and others having authority to effect all such
payments and deliveries; and

(c) the subordinated creditor shall agree to execute and deliver to
Administrative Agent all such further instruments confirming the authorization
referred to in the foregoing clause (b) and all such powers of attorney, proofs
of claim, assignments of claim and other instruments and shall take all such
other actions as may be reasonably requested by Administrative Agent in order to
enable Administrative Agent (on behalf of the Lenders) to enforce all its rights
hereunder and all claims of Lenders upon or in respect of the Seller
Subordinated Debt , and failing execution of such instruments or taking of such
actions by the subordinated creditor, Administrative Agent shall be authorized
and empowered to execute and perform the same on behalf of the subordinated
creditor.

6. Unauthorized Distributions Held in Trust. The subordinated creditor shall
agree that, in the event any payment or distribution of any character, whether
in cash, securities or other property, is received by subordinated creditor in
contravention of the terms of subordination set forth in this Exhibit I, such
payment or distribution shall be held by subordinated creditor, as trustee of an
express trust, in trust for the benefit of, and shall be paid over or delivered
and transferred to, Administrative Agent for application to all amounts due
under the Credit Agreement remaining unpaid until such amounts shall have been
paid in full.

7. Notation of Subordination. If the Seller Subordinated Debt is evidenced in
whole or part by any promissory note or other instruments, the subordinated
creditor shall note on the face thereof or otherwise adequately reference that
the same is subject to the subordination provisions required by this Exhibit I.

8. No Modification of Seller Subordinated Debt. The subordinated creditor shall
agree that so long as the Credit Agreement remains in effect, subordinated
creditor will not modify or amend or permit modification or amendment of the
terms and conditions of the Seller Subordinated Debt without obtaining Lenders’
prior written consent thereto unless, as amended, such Seller Subordinated Debt
would satisfy all requirements of this Exhibit I.

9. Waiver of Notices. The subordinated creditor shall waive all notices with
respect to the Credit Agreement, including, but not limited to, the making of
loans or advances to any Credit Party or any extensions, renewals or
modifications thereof, releases of collateral security or guarantors or other
indulgences of any character, or of the occurrence or declaration of any default
or the taking of any collection or enforcement action.

 

Form of Seller Subordination Provisions

I-2